Citation Nr: 0508145	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  99-15 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether the appellant has filed a timely appeal for 
entitlement to service connection for 
hypertension/cardiovascular disease.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for seasonal allergy.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from September 1961 to 
September 1965.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, VA Regional Office (RO).   

This case has previously come before the Board.  In October 
2003, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The issue of entitlement to service connection for seasonal 
allergy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hypertension/cardiovascular 
disease was denied in an October 1998 rating decision.  He 
was informed of the determination and of the right to appeal 
by letter dated in October 1998.  A notice of disagreement 
was filed and a statement of the case was issued in September 
1999.

2.  A substantive appeal as to the issue of entitlement to 
service connection for hypertension/cardiovascular disease 
was not filed within 60 days from the date the statement of 
the case was issued or within the remainder of the one-year 
period from the date of mailing the notification of the 
determination being appealed.  

3.  A back disorder was not "noted" on the service entrance 
examination report.

4.  Clear and unmistakable evidence sufficient to rebut the 
presumption of soundness at service entrance has not been 
presented.

5.  A chronic back disability was not manifest in service and 
is not attributable to service.  


CONCLUSIONS OF LAW

1.  The appellant did not submit a timely substantive appeal 
following the October 1998 determination.  Accordingly, the 
request for review on appeal in regard to the issue of 
entitlement to service connection for 
hypertension/cardiovascular disease is denied.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.202, 20.302(b) 
(2004).

2.  A chronic back disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of letters from the RO 
to the appellant in December 2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

In this case, the initial AOJ decision in regard to a vision 
disorder was made prior to November 9, 2000, the date the 
VCAA was enacted.  The AOJ issued supplemental statements of 
the case in July 2002 and November 2004.  Thus, in sum, the 
claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and opinions.  The claimant was 
specifically advised of the type of evidence that would 
establish the claims.  The claimant has been provided notice 
of what VA was doing to develop the claims, notice of what 
the claimant could do to help the claims and notice of how 
the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The file includes VA examination reports.  The 
records satisfy 38 C.F.R. § 3.326.  The Board finds that VA 
has done everything reasonably possible to assist the 
claimant.  Accordingly, the Board concludes it should 
proceed, as specific notice as to what evidence the claimant 
could or should obtain has been provided in effect and no 
additional pertinent evidence was submitted.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

I.  Hypertension/Cardiovascular Disease

Criteria and Analysis

The threshold question to be answered is whether the 
appellant timely entered an appeal following the October 1998 
decision, which denied service connection for 
hypertension/cardiovascular disease.  If the appellant has 
not filed a timely appeal, his appeal fails.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

VA imposes duties on an appellant seeking VA compensation.  
If the appellant disagrees or is dissatisfied with a 
determination by the AOJ, the appellant has a duty to express 
disagreement with a VA decision by filing a notice of 
disagreement and to timely perfect the appeal by filing a 
substantive appeal following the issuance of a statement of 
the case.  See 38 C.F.R. §§ 20.201, 20.202, 20.302(a), (b) 
(2004).  As to the first step of initiating appellate review, 
the appellant is to submit a notice of disagreement within 
one year from the date that the AOJ mails notice of the 
determination to the appellant.  See 38 C.F.R. § 20.302(a).  
After the preparation and mailing of the statement of the 
case, the appellant then has the burden to submit a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); see 38 
C.F.R. § 20.302(b).  The law provides:

Appellate review will be initiated by a 
notice of disagreement and completed by 
a substantive appeal after a statement 
of the case is furnished as prescribed 
in this section . . . .

. . . 

Except in the case of simultaneously 
contested claims, notice of disagreement 
shall be filed within one year from the 
date of mailing of notice of the result 
of initial review or determination. . . 
.

. . . 

If no notice of disagreement is filed in 
accordance with this chapter within the 
prescribed period, the action or 
determination shall become final and the 
claim will not thereafter be reopened or 
allowed, except as may otherwise be 
provided by regulations not inconsistent 
with this title.  

Where the claimant, or the claimant's 
representative, within the time 
specified in this chapter, files a 
notice of disagreement with the decision 
of the agency of original jurisdiction, 
. . . such agency shall prepare a 
statement of the case. . . .

. . . 

. . . . The claimant will be afforded a 
period of sixty days from the date the 
statement of the case is mailed to file 
the formal appeal. . . . The agency of 
original jurisdiction may close the case 
for failure to respond after receipt of 
the statement of the case, but questions 
as to timeliness or adequacy of response 
shall be determined by the Board of 
Veterans' Appeals.  

38 U.S.C.A. § 7105 (West 2002) (emphasis added); see also 38 
C.F.R. § 20.302(b).

The AOJ informed the appellant of the determination in the 
rating decision by letter dated October 9, 1998.  A notice of 
disagreement was received from the appellant in July 1999.  
The RO mailed a statement of the case on September 23, 1999.  
In the September 1999 letter notifying the appellant of the 
statement of the case, the appellant was advised that if he 
desired to continue his appeal, he had to file a formal 
appeal.  The AOJ stated that he could file a formal appeal by 
completing the VA Form 9 provided.  He was advised to read 
the instructions accompanying the VA Form 9.  The AOJ noted 
that the instructions informed him of what he needed 



to do and how much time he had to do it, as well as how to 
get assistance and of his hearing rights.  

The Board finds that the appellant did not file a substantive 
appeal and the October 1998 rating decision is final.

Regulations provide that a substantive appeal consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  Section 20.202 states 
specifically that "[p]roper completion and filing of a 
[s]ubstantive [a]ppeal are the last actions the appellant 
needs to take to perfect an appeal."  Id.  If there is a 
failure to comply with the law or regulations, it is 
incumbent on the Board to reject the application for review 
on appeal.  38 U.S.C.A. §§ 7105(d)(5), 7108 (West 2002).

Here, the AOJ informed the appellant in the September 1999 
statement of the case that he was to perfect his appeal 
within 60 days from the date of this letter.  Thus, the 60-
day period following the issuance of the statement of the 
case expired on November 23, 1999.  The one-year period 
following the issuance of the determination expired on 
October 1, 1999.  As noted above, the appellant did not file 
an appeal.

In the absence of a timely completed substantive appeal, the 
petition for appellate review as to entitlement to service 
connection for hypertension/cardiovascular disease is 
rejected in accordance with 38 U.S.C.A. § 7108.  Further, in 
the absence of a timely appeal, the October 1998 rating 
decision is final.  McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993); see Roy v. Brown, 5 Vet. App. 554 (1993).

The appellant had an obligation to perfect his appeal in a 
timely manner.  He did not do so.



II.  Low Back Disability

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); 38 C.F.R. § 3.304(b) (2004).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).  

Factual Background

The service medical records reflect that at service entrance, 
the appellant indicated that he had had a pulled muscle in 
his back within the previous five years.  On the September 
1961 service entrance examination report, the examiner noted 
a sprain to the low back two years earlier, with no residual.  
A March 1962 record of treatment notes a history of a pulled 
muscle in the appellant's back.  The record of treatment 
notes that he had reinjured his back and complained of back 
pain.  The impression was myalgia.  A December 1963 treatment 
record notes a back injury.  Pain in the thoracic spine was 
noted.  A gradual onset of pain after lifting a heavy object 
was noted.  The examiner opined that it could be entirely a 
posture problem.

Private treatment records, dated in August 1969 and July 
1970, reflect complaints of back pain after having lifted a 
heavy object.  In a July 1970 record of treatment, the 
examiner noted the appellant's report of having had repeated 
injuries to his back.  The impression was no evidence of 
lumbosacral strain or low back syndrome.  

The appellant underwent VA examination in June 1998.  The 
diagnosis was status post lumbosacral strain.  X-ray 
examination of the lumbosacral spine revealed early 
degenerative osteophytes at the L2-3 level.  

On VA examination in June 2004, the examiner stated the C-
file was reviewed.  The impressions were lumbar strain during 
service in 1962; degenerative osteoarthritis of the lumbar 
spine identified on examination in 1998; and recurring low 
back pain, probably secondary to degenerative osteoarthritis 
of the lumbar spine.  The examiner noted a pre-service back 
injury and a strain during service in 1962, without 
neurological compromise.  He added that the appellant 
recovered without sequelae.  The examiner stated the second 
injury was not to the lumbar spine but more to the thoracic 
area.  The examiner noted that at separation there was no 
mention of any low back problems or complaints.  The report 
notes degenerative arthritis was identified in 1998.  

The examiner sated that the appellant had recurring pain in 
the low back which appeared to be secondary to his lumbar 
spine degenerative arthritis and not caused by his injury in 
1962.  The examiner added that it appeared to be more of a 
result of an aging process.  The report notes tat 
degenerative arthritis can be caused by traumatic injury.  He 
stated that appellant described his military injuries as 
musculoskeletal sprains secondary to a twisting and lifting 
movement.  He added that no traumatic injury had been 
described.  The examiner opined that the appellant's current 
back condition was less likely than not caused by or a result 
of service.  

Analysis

In the instant case, there has been no assertion of combat.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002); § 
3.304(f) are not applicable.

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  While a pulled back muscle was 
reported two years prior to service at service entrance, the 
examiner noted no residual.  The spine and musculoskeletal 
system were noted to be normal and there was no indication of 
a chronic disability.  Thus, a back disorder was not noted on 
the service entrance examination and the appellant is 
entitled to a presumption of soundness at service entrance.  

Because the appellant is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated 
during service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993); VAOPGCPREC 3-03 (July 16, 2003).  The determination 
of whether there is clear and unmistakable evidence that a 
chronic back disorder existed prior to service should be 
based on "thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).  

The Board finds that there is not clear and unmistakable 
evidence rebutting the presumption of soundness at service 
entrance.  The Board notes that there are two steps to rebut 
the presumption of soundness at entry.  VAOPGCPREC 3-03 (July 
16, 2003).  First, there must be clear and unmistakable 
evidence that a back disorder preexisted service.  Second, 
there must be clear and unmistakable evidence that a back 
disorder was not aggravated during service.  If both prongs 
are not met, the presumption of soundness at entry is not 
rebutted.  

The Board notes that the record reflects that the appellant 
stated that he had pulled a muscle in his back a few years 
prior to service entrance.  There is, however, no evidence 
that the appellant had a back disorder at service entrance.  
No residuals were noted on the service entrance examination 
report.  The competent evidence does not attribute a back 
disorder to service and we are unable to conclude that a back 
disorder existed prior to service.  

Because the evidence establishes that a chronic back disorder 
did not exist prior to service, the theory of aggravation is 
not relevant.  In the alternative, as addressed more 
thoroughly below, a presumption of aggravation is rebutted by 
clear and unmistakable evidence for the following reason:  
the in-service manifestations represented an acute episode 
that resolved without residual disability.  Furthermore, any 
current disability is unrelated to either the in-service 
event or his reported pre-service event.  Since he does not 
have current residuals of either the in-service or pre-
service events, it is clear and unmistakable that there was 
no aggravation.  Thus, the issue is whether the appellant has 
a current disability related by competent evidence in-service 
disease or injury.  

Service medical records reflect complaints of back pain.  On 
one occasion it was diagnosed as myalgia and another examiner 
attributed back pain to posture.  The June 2004 VA examiner 
specifically stated that there had been no neurological 
comprise in association with an in-service back injury and 
that it had healed with no sequelae.  The examiner noted that 
lumbar degenerative osteoarthritis was not identified until 
1998 and was a process of aging.  

The Board notes that private records reflect an onset of back 
pain in 1969 or 1970.  That examiner specifically stated 
there was no evidence of lumbosacral strain or low back 
syndrome.  The June 2004 VA examiner specifically stated that 
that it was less likely than not that the condition of the 
appellant's back was related to service.  

The appellant is competent to report his symptoms; however, 
he is not a medical professional and his opinion does not 
constitute competent medical evidence that a back disorder is 
related to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  

The competent evidence shows that a back disorder, to include 
degenerative osteoarthritis is not related to service.  
Service medical records are negative for a chronic back 
disorder and arthritis was not shown within the initial post 
service year.  As to continuity of symptomatology, private 
records of treatment, dated from 1969 to 1970, note no 
evidence of lumbosacral strain or low back syndrome.  While 
he complained of back pain in service and in 1969 or 1970, 
absent competent evidence of disease or injury productive of 
disability, service connection was not 


warranted at that time.  See Sanchez-Benitez v. West, 259 
F.3d 1356 (Fed. Cir. 2001).  As noted, degenerative 
osteoarthritis was not identified until 1998 and the June 
2004 VA examiner attributed back pain to lumbar spine 
degenerative arthritis, not the in-service back complaint.  
In regard to the thoracic spine, there is no evidence of a 
thoracic spine disease or injury related by competent 
evidence to service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. Consequently, the benefit 
sought on appeal is denied.


ORDER

The petition for appellate review on the issue of entitlement 
to service connection for hypertension/cardiovascular disease 
is dismissed.

Service connection for a back disability is denied.  


REMAND

Service medical records reflect that at service entrance in 
September 1961, the appellant indicated that he had or had 
had sinusitis and denied having or having had hay fever.  A 
November 1962 record of treatment reflects an assessment of 
sinus congestion.

On VA examination in June 1998, the appellant reported having 
sinus trouble.  The impression included seasonal allergic 
wheezing.  No opinion was provided as to whether seasonal 
allergic wheezing was related to service.

In October 2003 the Board remanded the issue pertaining to 
service connection for seasonal allergy for a VA nexus 
opinion.  The Board requested that the AOJ obtain 


an opinion in the positive or negative.  The remand 
specifically states the examiner should respond to the 
following:  "Is it at least as likely as not that allergic 
disorder was incurred in or aggravated during service?"  
Board Decision at 9 (2003).  

In the April 2004 opinion request, the AOJ identified the 
issue to be addressed as service connection for seasonal 
allergy.  The AOJ requested that the VA examiner respond to 
the following:  "Is it at least as likely as not that 
allergic disorder was incurred during service??"  

On VA examination in August 2004, the examiner stated the 
following:

There was no specific question posed by 
the DAV regarding the the [sic] 
veteran's lung condition.  A general 
respiratory evaluation was performed.  
It is this examiner's medical opinion 
that the veteran is much less likely 
than not to have a service[-]connected 
pulmonary process.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  In 
light of the foregoing, the issue of entitlement to service 
connection for an allergic disorder must be remanded again 
for the actions set forth below.

The Board notes that the August 2004 VA examination report 
does not reflect the examiner's professional rank or title.  
The failure to note a title prevents the Board from knowing 
whether the examiner is competent.  




To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should return the claims 
file to the VA examiner who performed 
the August 2004 VA examination, if 
available, otherwise, another VA 
examiner.  Based on a review of the 
claims file, the examiner should 
specifically state in the positive or 
negative whether the appellant has an 
allergic disorder, to include seasonal 
allergies.  An opinion as whether any 
identified allergic disorder is related 
to service should be provided.  A 
complete rationale should accompany any 
opinion provided.  

2.  The AOJ should obtain the 
professional rank or title of the August 
2004 VA examiner.  The information 
should be associated with the August 
2004 report of examination contained in 
the claims file.  The professional title 
or rank of any other examiner providing 
an opinion should be associated with the 
corresponding opinion.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


